DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 02/09/2021 is acknowledged.  The traversal is on the ground(s) that there is no explanation of how the process of Group II claims would differ.  This is not found persuasive because the apparatus of claim 1 can be used to laminate plastic film on glass or cardboard material. Thus, the apparatus as claimed can be used to practice another and materially different process. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 recites the limitation "a top ply" in line 1.  A similar limitations is also introduced in claim 1 line 7. Are these two different top ply? Or are they referring to same top ply? 
Claim 12 recites the limitation "a direction" in line 3.  A similar limitations is also introduced in claim 1 line 9. Are these two different direction? Or are they referring to same direction? 
Claim 12 recites the limitation "a bottom ply" in line 4.  A similar limitations is also introduced in claim 1 line 9. Are these two different bottom ply? Or are they referring to same bottom ply? 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

 Claim(s) 1-9 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brufau Redondo, Jordi (WO 2013/064187 A1) (hereinafter Brufau).
Regarding claim 1, Brufau anticipates an assembly for debulking an uncured stack of plies of fiber reinforced composite material, comprising:
a force application element (4) for application of force onto the uncured stack of plies of fiber reinforced composite material (3) positioned on a forming tool (1); and
a heat source (2b), associated with the force application element, wherein the heat source is positioned, in at least one of a following position: between the uncured stack of plies of fiber reinforced composite material (3) and the forming tool (1) to directionally heat the uncured stack of plies of fiber reinforced composite material in the direction from the bottom ply through the top ply of the uncured stack of plies of fiber reinforced composite material. (Fig. 1, Fig. 4; Page 16, Ln 10-27). 
Regarding claim 2, Brufau anticipates the force application element includes a roller (4) having longitudinal axis (Fig. 1). 
Regarding claim 3, Brufau anticipates the roller defines at least two openings, which extends along the longitudinal axis of the roller (Fig. 1) 
Regarding claim 4, Brufau anticipates the at least two openings are positioned between the longitudinal axis and a surface of the roller and are positioned spaced apart from one another about the longitudinal axis (Fig. 1). 
Regarding claim 5, Brufau anticipates a shaft secured to the roller wherein the shaft extends along the longitudinal axis of the roller (Fig. 1; Page 16, Ln 28-36). 

Regarding claim 7, Brufau anticipates a roller member (4c) which extends through the rotatable bladder (4a) (Fig. 24; Page 23, Ln 12-24). 
Regarding claim 8, Brufau anticipates a shaft (4d) which is secured to the roller member (4c) wherein the shaft extends along a longitudinal axis of the roller member (4c) (Fig. 24; Page 23, Ln 12-24). 
Regarding claim 9, Brufau anticipates the force application element includes an inflatable bladder positioned at a predetermined location relative to the uncured stack of plies of fiber reinforced composite material (Fig. 24; Page 23, Ln 12-24). 
Regarding claim 14, Brufau anticipates the heat source (2b), positioned between the uncured stack of plies of fiber reinforced composite material and the forming tool (1), to directionally heat the uncured stack of plies of fiber reinforced composite material in the direction from the bottom ply through the top ply of the uncured stack of plies of fiber reinforced composite material, comprises one of vessel (2b) (Fig. 5) containing a heated liquid which are associated with the forming tool (Fig. 5; Page 19, Ln 19-22). 

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benson et al. (US Pat. No.: 7,819,651 B2) (hereinafter Benson).
Regarding claim 1, Benson anticipates an assembly for debulking an uncured stack of plies of fiber reinforced composite material, comprising:


a heat source (123), associated with the force application element, wherein the heat source is positioned, in at least one of a following position:
spaced apart from a top ply of the uncured stack of plies of fiber reinforced composite material (102) to directionally heat the uncured stack of plies of fiber reinforced composite material from the top ply, in a direction toward the forming tool (106), through a bottom ply of the uncured stack of plies of fiber reinforced composite material (Fig. 1; Col 5, Ln 46 – Col 6, Ln 56). 
Regarding claim 12, Benson anticipates  wherein the heat source (123) spaced apart from a top ply of the uncured stack of plies of fiber reinforced composite material (102) to directionally heat the uncured stack of plies of fiber reinforced composite material from the top ply, in a direction toward the forming tool, through a bottom ply of the uncured stack of plies of fiber reinforced composite material comprises a radiant heat source associated with the force application element (116), wherein the radiant heat source is spaced apart from the force application element (Fig. 1; Col 5, Ln 46 – Col 6, Ln 56).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo, Jordi (WO 2013/064187 A1) (hereinafter Brufau).
Regarding claims 10 and 11, the limitation of claim 1 are taught by Brufau. Brufau further discloses pressure roller (4) made of inflatable forming pneumatic chamber 4(a) and is elastically adaptable to the shape of the mandrel (2). The forming pneumatic chamber (4a) is susceptible to containing at least one fill fluid at a fill pressure which allows the thread to elastically adapt to the shape of the mandrel (2) and exert a chosen pressure on the composite laminate (3) (Page 16, Ln 15-23). Thus, the pneumatic chamber (4) naturally has the ability to be 
Regarding claim 15, the limitation of claim 1 are taught by Brufau. Brufau discloses the complexity of heating and cooling system thermal blanket (8) and conduits (2b) placed inside of mandrel (2). The heating and cooling is regulated via series of valves (10a-h) and supplying heating/cooling liquid within respective thermal blanket and conduits (2) (Paragraph connecting page 17 and 18). Given the wealth of knowledge it would have been obvious to implement a sensing element to regulate the temperature of uncured laminate (3) during manufacturing process. The benefit of doing so would have been to allow the laminate to cure at proper temperature. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746